Citation Nr: 1502962	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  03-29 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse






ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to April 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Thereafter, jurisdiction of the case was transferred to the RO in Phoenix, Arizona.

In April 2007, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

In September 2007, the Board denied entitlement to a rating in excess of 20 percent for residuals of a fractured right humerus.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued an order that granted a Joint Motion for Remand (JMR), vacated the Board's September 2007 decision, and remanded the matter to the Board for action in compliance with the motion.

In August 2009, the Board remanded the matter for additional development.  In August 2010, the Board determined that a disability rating in excess of 20 percent was not warranted for residuals of a fractured right humerus.  A separate 10 percent evaluation was granted for a right elbow strain with limitation of motion, and entitlement to TDIU was remanded back to the RO.

Again, the Veteran appealed the Board's decision to the Court.  In September 2011, the Court vacated the Board's August 2010 decision and remanded the matter to the Board.  In April 2012, the Board remanded this issue to the RO to evaluate whether the Veteran was entitled to an increased rating on an extraschedular basis.  In July 2013, the RO determined that the Veteran's claim did not present such an exceptional case as to warrant extra-schedular consideration.

In September 2013, the Board remanded the claim for further development.  In March 2014, the Board denied  entitlement to a rating higher than 20 percent prior to October 16, 2013 for residuals of a fractured right humerus, granted an increased evaluation of 40 percent for residuals of a fractured right humerus for the period from October 16, 2013, and remanded the TDIU claim for updated records and a VA addendum opinion.  As the requested development has been completed, this case is once again before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From October 16, 2013, the record evidence is in relative equipoise as to whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating by reason of the service-connected disabilities, as of October 16, 2013, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

As the Board's decision to grant a total disability rating based upon individual unemployability due to the service-connected disabilities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities, including his shoulder and eblow condition.  The Board finds that the record evidence is at least in relative equipoise and hence a total disability rating based on individual unemployability (TDIU) is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

During the appeal period, the Veteran's combined rating for his service-connected disabilities was 0 percent from June 1, 1990; 20 percent from December 31, 2001; 30 percent from December 9, 2009; and 60 percent from October 16, 2013.  See 38 C.F.R. § 4.16(a).  In this case, the Veteran is service-connected for a right elbow strain rated as 40 percent disabling and residuals of a fractured right humerus rated as 40 percent disabling, for a combined rating of 60 percent from October 16, 2013.  These disabilities result from a common etiology and are considered one disability for purposes of this analysis.  Therefore, the Veteran meets the minimum schedular requirement for a TDIU under 38 C.F.R. § 4.16(a), based on "one" disability ratable at 60 percent.  

In his Applications for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in August 2010, the Veteran stated that he had two years of high school education education.  The record indicates that his employment history mainly consisted of being a cement mason.  He indicated that he last worked in December 1989.  The Veteran stated that the service-disconnected disabilities of his hands and arms prevents him from securing or following any substantially gainful employment.  The Veteran also stated that the side effects of the medications taken for his service-connected disabilities leave me unable to function.  

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected right shoulder and elbow condition, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

In a December 2009 VA examination report, the Veteran reported that he has not worked since 1989.  The Veteran reported that he "got hurt in the neck and shoulder when he fell in a store."  The physician found that the right humerus fracture has healed and the functional impairment is minor without weakness, fatiguability, or incoordination.  Whereas the right shoulder strain has moderately severe functional impairment without weakness, fatiguability, or incoordination.  The functional impairment for the right elbow and forearm were moderately severe to severe with no gross weakness, fatiguability, or incoordination.  

In a May 2011 VA examination report, the examiner found that the Veteran is "significantly limited" as far as employment is concerned with respect to his right elbow because his range of motion was limited to 35 degree in full extension and significant reduction in pronation and supination of the forearm.  The examiner also conluded that he is "significantly limited" as far as lifting with respect to the right upper extremity or any repetitive use.  

In a October 2013 VA examination report, the Veteran's range of motion for his right elbow was limited to 85 degrees flexion and functional loss included less movement than normal, weakened movement, excess fatiguability, and atrophy.  With regards to his right shoulder condition, the Veteran's range of motion for his right shoulder was limited to 40 degrees flexion and functional loss included less movement than normal, weakened movement, excess fatiguability, incoordination, and atrophy.  The examiner concluded that "it is at least as likely as not" that the service-connected disabilities prevent the Veteran from obtaining and retaining a substantially gainful employment as his employment activities are limited in heavy lifting, no overhead work, and no repetitive use.  However, the examiner found that sedentary work is "not affected."  

In March 2014, the Board remanded the claim for the October 2013 VA examiner to provide clarification as to the side effects of his medication on his ability to obtain and retain substantially gainful employment.  In a September 2014 VA addendum report, the October 2013 VA examiner revealed that the Veteran has specifically stated to the examiner that he has no side effect from the medication taken for these areas.  Therefore, the examiner concluded that the medication does not prevent the Veteran from obtaining or retaining substantially gainful occupation and his medication does not limit his employment activities.  

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the unemployability question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

The Board has determined that the Veteran is competent to testify regarding his work history.  Also, the Veteran's VA treatment records and SSA records are consistent with the work history dates provided by him and tend to corroborate the Veteran's assertion of his employment and educational level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. 
§ 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Furthermore, to date, the Veteran has never performed sedentary employment, and the claims file does not include evidence indicating that the Veteran has the necessary skills and experience to perform sedentary employment.  Therefore, this evidence suggests that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, particularly in light of the Veteran's two years of high school education and prior work experience as a construction worker and cement mason.

The Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  In this case, the Board recognizes that the Veteran's disability would not seemingly preclude sedentary work.  However, adapting the Veteran's work experience for such a position would involve training and education that is not, at this point, reasonably feasible, due to his limited high school education and work history.

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

With resolution of all reasonable doubt in the Veteran's favor, the Board finds that assignment of a TDIU, by reason of the service-connected disabilities, is warranted for the period beginning on October 16, 2013; accordingly, the appeal is granted.


ORDER

Entitlement to a TDIU rating, by reason of the service-connected disabilities, is granted as of October 16, 2013, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


